DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 10/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 10/04/2019. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1, 3, 17 are objected to because of the following informalities:  
In pages 37, the limitation "the memory device” in pages 20, lines 9; the limitation “the memory chip” in lines 15; the limitation “the level agent cells” in lines 16, as recited in claim 1. 
In pages 38, the limitation “the plurality of levels” in lines 19; the limitation “the hierarchy of ranks” in lines 22; the limitation “the memory device” in lines 22; in pages 39the limitation “the memory device” in lines 3, as recited in claim 3.
In pages 44, the limitation “the state” in lines 16; the limitation “the memory device” in lines 17; the limitation “the memory device” in lines 20; the limitation “the memory device” in lines 21; In pages 45, the limitation “the memory device” in lines 2; the limitation “the levels” in lines 5; the limitation “the NAND memory device” in line 6, as recited in claim 17. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-19 would be allowable if corrected to overcome the objections set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825